Name: Commission Regulation (EEC) No 801/81 of 27 March 1981 concerning monetary compensatory amounts and differential amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3 . 81 Official Journal of the European Communities No L 82/ 17 COMMISSION REGULATION (EEC) No 801/81 of 27 March 1981 concerning monetary compensatory amounts and differential amounts the detailed rules for applying monetary compensa ­ tory amounts and differential amounts respectively ; whereas, in view of these provisions and of the adjust ­ ments to the central rates made within the European Monetary System, the monetary compensatory amounts and the differential amounts should be altered ; Whereas, however, pending an imminent Council decision to alter the representative rates in order to avoid increasing or introducing monetary compensa ­ tory amounts, the monetary compensatory amounts and differential amounts should, as a precautionary measure, be maintained at their 23 March 1981 level ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (!), as last amended by Regulation (EEC) No 1 523/80 (2), and in particular Articles 3 and 6 thereof, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (3), as last amended by Regulation (EEC) No 852/78 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 of 28 September 1979 (5), as last amended by Regulation (EEC) No 718/81 (6); Whereas the differential amounts introduced by Regu ­ lation (EEC) No 1569/72 were fixed by Commission Regulation (EEC) No 1690/80 of 30 June 1980 (7), as last amended by Regulation (EEC) No 704/81 (8) ; Whereas Commission Regulation (EEC) No 1380/75 of 29 May 1975 (9), as last amended by Regulation (EEC) No 3476/80 ( 10), and Commission Regulation (EEC) No 2300/73 of 23 August 1973 (H), as i ast amended by Regulation (EEC) No 3476/80 , laid down HAS ADOPTED THIS REGULATION : Article 1 Unless contrary decisions are taken in consequence of possible decisions by the Council , the monetary compensatory amounts and differential amounts appli ­ cable for the week 30 March to 5 April 1981 shall be identical to those applicable on 23 March 1981 . Article 2 This Regulation shall enter into force on 30 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1981 . For the Commission Poul DALSAGER Member of the Commission ( 1 ) OJ No L 106, 12. 6 . 1971 , p . 1 . (2) OJ No L 152, 20 . 6 . 1980, p. 1 . (&gt;) OJ No L 167, 25. 7. 1972, p . 9. (") OJ No L 116, 28 . 4. 1978 , p . 6 . (5) OJ No L 247, 1 . 10 . 1979, p . 1 . (6) OJ No L 77, 23 . 3 . 1981 , p . 1 . (7) OJ No L 166, 1 . 7 . 1980 , p. 65 . (8) OJ No L 74, 20 . 3 . 1981 , p . 12 . (9) OJ No L 139, 30 . 5 . 1975, p. 37 . ( 10) OJ No L 363, 31 . 12 . 1980, p. 71 . ( ») OJ No L 236, 24. 8 . 1973, p. 28 .